      Case 4:20-cv-00555-O Document 9 Filed 07/14/20               Page 1 of 3 PageID 68



                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

 MIDAS GREEN TECHNOLOGIES, LLC                    )
                                                  )
         Plaintiff,                               ) Case No. 4:20-cv-00555-O
                                                  )
 v.                                               )
                                                  )
 IMMERSION SYSTEMS LLC                            )
                                                  )
         Defendant.                               )

             DEFENDANT'S UNOPPOSED MOTION FOR EXTENSION OF TIME
              TO ANSWER OR OTHERWISE RESPOND TO THE COMPLAINT

        Defendant Immersion Systems LLC (“Immersion”), pursuant to Rule 6(b) of the Federal

Rules of Civil Procedure, files its Unopposed Motion for an Extension of Time to Answer or

Otherwise Respond to the Complaint and states as follows:

        1.      Plaintiff Midas Green Technologies, LLC (“MGT”) filed this action against

Immersion on May 29, 2020, bringing a claim against Immersion for patent infringement of federal

patent No. 10,405,457.

        2.      Immersion accepted service of the Complaint on June 23, 2020, thereby allowing

Immersion until July 14, 2020 to respond to the Complaint.

        3.      However, because the parties are prepared to engage in good-faith discussions

regarding the claim set forth in the Complaint in compliance with LR 16.3(a), the parties have

agreed that it would be appropriate to extend the deadline for Immersion to answer or otherwise

plead in response to the Complaint until August 11, 2020.

        4.      Counsel for Immersion has conferred with counsel for MGT, and MGT has no

objection to and is unopposed to the extension requested herein.

        5.      This Motion is brought in good faith and for good cause, is not for any improper


DEFENDANT'S UNOPPOSED MOTION FOR EXTENSION OF TIME TO ANSWER OR OTHERWISE RESPOND TO THE
COMPLAINT
    Case 4:20-cv-00555-O Document 9 Filed 07/14/20                Page 2 of 3 PageID 69



purpose, and granting the requested extension will not cause any prejudice or undue delay.

       WHEREFORE, Defendant Immersion Systems LLC respectfully requests that this Court

grant this Unopposed Motion for an Extension of Time to Answer or Otherwise Respond to the

Complaint and extend the deadline for it to answer or otherwise plead in response to the Complaint

to August 11, 2020.

Dated: July 14, 2020
                                       Respectfully submitted,


                                       By: /s/ Kenneth C. Riney
                                           Peter M. Spingola
                                           (Application for Admission Pro Hac Vice to be Filed)
                                           Illinois Bar No. 6243942
                                           E-Mail: pspingola@chapmanspingola.com
                                           Alexander G. Karl
                                           (Application for Admission Pro Hac Vice to be Filed)
                                           Illinois Bar No. 6329903
                                           E-Mail: akarl@chapmanspingola.com

                                             CHAPMAN SPINGOLA, LLC
                                             190 South LaSalle Street, Suite 3850
                                             Chicago, IL 60603
                                             Telephone:    (312) 630-9202
                                             Facsimile:    (312) 630-9233

                                             -and-

                                             Kenneth C. Riney
                                             Texas Bar No. 24046721
                                             E-Mail: kriney@krcl.com
                                             Andrew D. Robertson
                                             Texas Bar No. 24090845
                                             E-Mail: drobertson@krcl.com

                                          KANE RUSSELL COLEMAN LOGAN PC
                                          901 Main Street, Suite 5200
                                          Dallas, Texas 75202
                                          Telephone:     (214) 777-4200
                                          Facsimile:     (214) 777-4299
                                       COUNSEL FOR DEFENDANT
                                       IMMERSION SYSTEMS LLC


DEFENDANT'S UNOPPOSED MOTION FOR EXTENSION OF TIME TO ANSWER OR OTHERWISE RESPOND TO THE
COMPLAINT
     Case 4:20-cv-00555-O Document 9 Filed 07/14/20                    Page 3 of 3 PageID 70



                               CERTIFICATE OF CONFERENCE

      On the 9th day of July 2020, Peter M. Spingola and Alexander G. Karl, counsel for
Defendant, conferred with Artie Pennington, counsel for Plaintiff, who advised that Plaintiff is
unopposed to the relief sought by Defendant in this Motion.


                                                /s/ Peter M. Spingola
                                                Peter M. Spingola



                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this the 14th day of July 2020, a copy of the
foregoing document was filed electronically with the Clerk of Court using the CM/ECF system.
Notice of this filing will be sent to counsel for Plaintiff by operation of the Court’s electronic filing
system, unless counsel for Plaintiff is not registered with the CM/ECF system, in which case the
undersigned certifies that a copy of the foregoing document was sent to counsel for Plaintiff via
certified mail, return receipt requested.


                                          /s/ Kenneth C. Riney
                                          Kenneth C. Riney




DEFENDANT'S UNOPPOSED MOTION FOR EXTENSION OF TIME TO ANSWER OR OTHERWISE RESPOND TO THE
COMPLAINT
